SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): November 12, 2008 SIMMONS COMPANY (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-124138 20-0646221 (Commission File Number) (I.R.S. Employer Identification No.) One Concourse Parkway, Suite 800 Atlanta, Georgia 30328-6188 (Address of Principal Executive Offices) (Zip Code) 770-512-7700 (Registrant’s Telephone Number, Including Area Code) NA (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On November 12, 2008, Simmons Company’s subsidiaries, Simmons Bedding Company (“Simmons Bedding”), THL-SC Bedding Company and certain subsidiaries of Simmons Bedding party to its senior credit facility (together with Simmons Bedding and THL-SC Bedding Company, the “Credit Parties”), entered into the First Forbearance Agreement and Second Amendment to the Second Amended and Restated Credit and Guaranty Agreement (“Forbearance Agreement”) with its senior lenders and Deutsche Bank AG, New York Branch, individually as a senior lender and as administrative agent for the senior lenders (in such capacity, the "Agent").Based on the terms of the Forbearance Agreement, the senior lenders agreed to, among other things, forbear from exercising their default-related rights and remedies against Simmons Bedding and the other Credit Parties with respect to certain specified defaults that had occurred as of November 12, 2008 and that are expected tocontinue during the effective period of the Forbearance Agreement.The Forbearance Agreement is effective untilthe earlier of (i) an occurrence of default under the
